Case: 19-60612      Document: 00515492107         Page: 1    Date Filed: 07/16/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-60612
                                                                                FILED
                                                                            July 16, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
KAREN MARISELA HERNANDEZ-ESPINOZA,

                                                 Petitioner

v.

WILLIAM P. BARR, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 296 900


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Karen Marisela Hernandez-Espinoza, a native and citizen of El
Salvador, petitions this court for review of the decision of the Board of
Immigration Appeals (BIA) dismissing her appeal of the Immigration Judge’s
(IJ) denial of her application for asylum, withholding of removal, and relief
under the Convention Against Torture (CAT). She contends that the BIA
legally erred in affirming the IJ’s decision because she was eligible for asylum


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60612    Document: 00515492107     Page: 2   Date Filed: 07/16/2020


                                 No. 19-60612

and withholding of removal. Hernandez-Espinoza argues that her credible
testimony was sufficient to establish past persecution and a well-founded fear
of future persecution on account of her membership in a cognizable particular
social group, namely, “Salvadoran women who fear violence and delinquency
in their home country.”
      The BIA found no clear error in the IJ’s determination that Hernandez-
Espinoza failed to demonstrate a nexus between gang members’ actions and
any immutable characteristic or membership in a particular social group. The
BIA’s determination is supported by substantial evidence and is consistent
with our precedent holding that economic extortion and conduct driven by
purely personal or criminal motives do not constitute persecution on account
of a protected ground. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th
Cir. 2015). Hernandez-Espinoza’s arguments on this issue are insufficient to
compel a conclusion that she established the requisite nexus. See Martinez
Manzanares v. Barr, 925 F.3d 222, 227 (5th Cir. 2019); Orellana-Monson v.
Holder, 685 F.3d 511, 518 (5th Cir. 2012).        Because the nexus issue is
dispositive of Hernandez-Espinoza’s claims for asylum and withholding of
removal, we need not address Hernandez-Espinoza’s arguments that the BIA
erred in concluding that she failed to establish past persecution or a well-
founded fear of future persecution and that her proposed group was not a
legally cognizable particular social group. See Martinez Manzanares, 925 F.3d
at 227.
      Hernandez-Espinoza also contends that the BIA legally erred in
affirming the IJ’s denial of relief under the CAT because her credible testimony
was sufficient to establish that it was more likely than not that she would be
tortured upon her return to El Salvador. She contends that although public




                                       2
    Case: 19-60612    Document: 00515492107     Page: 3   Date Filed: 07/16/2020


                                 No. 19-60612

officials are aware of the gangs’ criminal activities, they do nothing to
intervene or prevent such activities.
      The BIA determined that Hernandez-Espinoza was not eligible for CAT
relief because she had not been subjected to torture and she had failed to show
that it was “more likely than not that she [would] be tortured upon return to
El Salvador, or that any torture would be at the instigation or with the consent
or acquiescence (including willful blindness) of a current government official
or person acting in an official capacity.” The BIA’s determination is supported
by substantial evidence, and the record does not compel a contrary conclusion.
See Ramirez-Mejia, 794 F.3d at 493-94; Orellana-Monson, 685 F.3d at 518;
Tamara-Gomez v. Gonzales, 447 F.3d 343, 350-51 (5th Cir. 2006).
      Accordingly, Hernandez-Espinoza’s petition for review is DENIED.




                                        3